Title: To George Washington from Peleg Turner, 14 August 1781
From: Turner, Peleg
To: Washington, George


                        May it please your Excellency

                            Phillipsburgh August 14th 1781
                        
                        At the commencement of this present contest, with the rest of my Patriotick Brethren, I step’d forth, in
                            defence of my Countries Liberty., which I then priz’d, and still esteem, beyond all the Opulence, and Felicity, this World
                            can Afford. The Fatigues and hardships I have endur’d, since the War, have Ruin’d my constitution, and Render’d me
                            incapable, of doing any service, for my Country, in the Field; ’Tis with the Utmost Regret, I attempt to solicit your
                            Excellency to Grant me a Discharge, from the Service; my circumstances demand it; it is impossable for me to endure,
                            either the Fatigues of a March or the inclemency of Weather. must entreat your Excellency to Favour my Petition, and am
                            with every Sentiment of Esteem Your Excellencies Most Obedient and Very Humble Servant
                        
                            Peleg Turner Lieut.
                        
                    